DETAILED ACTION
In the Final Rejection mailed 3/21/2022:
Claims 1 and 3-11 were rejected.
Claim 2 was cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/21/2022 has been entered.
Response to Amendment
The amendment to the claims filed 6/21/2022 has been entered:
Claims 1 and 3-11 are active.
Claim 2 is cancelled.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that York does not disclose the claim limitation that the end portion is formed as a profile and is slideable onto the breechblock along a longitudinal axis of the breechblock since the compensator of York has a rear end 38, the examiner respectfully disagrees. As shown in Figs. 1-4 of York, the end portion of the compensator is clearly formed as a profile corresponding generally to an outer profile of the slide. Additionally, as best shown in Fig. 4 of York, the barrel 18 of pistol 10 extends into opening 44 at the front of chamber 40. In order for barrel 18 to enter opening 44, compensator 24 must first move in a downward direction over slide 20. At this point, both barrel 18 and slide 20 would be positioned within chamber 40 of compensator 24. Then, compensator 24 must move in a rearward direction parallel to the longitudinal axis of slide 20. Doing so moves the muzzle of barrel 18 out of chamber 40 and into opening 44. This arrangement is enabled because insert plate 60 is removably installed within chamber 40 as shown in Figs. 1-2, providing necessary space in chamber 40 for slide 20 and barrel 18 to move into position with respect to compensator 24 prior to compensator 24 being fastened to the pistol 10. Therefore, York discloses that the end portion is formed as a profile and is slideable onto the breechblock along a longitudinal axis of the breechblock, as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over York (US 5563362), herein ‘York’, and further in view of W. L. Mowrey (US 2935000), herein ‘Mowrey’.
Regarding claims 1 and 11, York discloses a compensator (24) for a pistol (10), wherein an end portion (Figs. 2 and 4; end portion comprising walls of housing 26 that define internal chamber 40) of the compensator facing a gun barrel (18) of the pistol (Fig. 4; col. 3 lines 16-17) is suitable for fastening to a breechblock (20) of the pistol (Figs. 3-4; col. 3 lines 16-17 and/or 54-63), 
wherein, when fastened to the breechblock, the end portion of the compensator is detachably fastened to a front end (col. 2 lines 55-56) of the breechblock by sliding the end portion of the silencer onto the front end of the breechblock (Figs. 1-4; col. 3 lines 16-17), and
wherein the end portion is formed as a profile (Figs. 1-4; col. 3 lines 16-17) and is slideable onto the breechblock along a longitudinal axis of the breechblock (Figs. 1-4; col. 3 lines 24-26 and 54-63).
York does not expressly teach wherein the compensator is a silencer.
Mowrey teaches a compensator (16) for a pistol (11) having a slide (12) and a barrel (14), wherein the compensator is secured to and moves together with the slide (col. 2 lines 4-6), wherein the compensator has a plurality of segmental slots (36), and wherein “diverting a portion of the air and spent explosive gases out through the segmental slots gives a deadening effect which takes the harshness out of the sound of the explosion” (Mowrey; col. 3 lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the compensator of York to be a silencer as taught by Mowrey for the purpose of providing “a deadening effect which takes the harshness out of the sound of the explosion” (Mowrey; col. 3 lines 10-12).
Regarding claim 3, the modified York discloses wherein the end portion comprises a fastening means adapted to fasten the end portion to the breechblock of the pistol (compensator 24 is fitted over slide 20 such that slide 20 is contained within chamber 40 by walls 28-38, preventing relative movement of compensator 24 with respect to slide 20 in a horizontal direction and in a downward direction as shown in Figs. 3-4 and described in col. 3 lines 16-17; alternatively, the fastening means adapted to fasten the end portion to the breechblock could comprise threaded fastener 56, threaded hole 58, insert plate 60, and/or recess 62 as shown in Figs. 3-4 and described in col. 3 lines 54-63).
Regarding claim 4, the modified York discloses wherein the compensator can be moved together with the breechblock of the pistol relative to the gun barrel along a longitudinal axis of the gun barrel (col. 4 lines 3-7).
Regarding claim 5, the modified York discloses a barrel channel (48) of the compensator comprising an end portion (Fig. 4; portion of chamber 48 to the right of grooves 50 and to the left of inner hole 44) facing the gun barrel of the pistol (Fig. 4; col. 4 lines 3-7; when compensator 24 and slide 20 move rearwardly with respect to barrel 18, barrel 18 necessarily enters the previously described end portion of chamber 48 such that the previously described end portion of chamber 48 faces barrel 18) and a barrel-channel opening (44) of the compensator facing the gun barrel of the pistol (Fig. 4), wherein a front end of the gun barrel (Fig. 4) is adapted to engage the barrel-channel opening when the compensator moves with the breechblock (Fig. 4; col. 3 lines 25-26), and wherein a portion of the front end of the gun barrel that engages in the barrel-channel opening can be freely moved in the end portion of the barrel channel (Fig. 4; col. 4 lines 3-7).
Regarding claim 6, the modified York discloses wherein the fastening means comprises: 
a magnet arranged on the end portion of the compensator and adapted to interact with the breechblock or with a counter-magnet arranged on the breechblock; or 
a catch (56) adapted to be detachably arranged on the breechblock (Fig. 4; col. 3 lines 54-63), wherein the catch is articulated to the end portion of the silencer, or wherein the catch can be detachably coupled to the end portion of the silencer by a quick-release mechanism (58), wherein the quick-release mechanism comprises at least one from the group consisting of a dovetail joint, a screwed connection (Figs. 3-4; col. 3 lines 54-58), and a bayonet catch.
Regarding claim 7, the modified York discloses wherein the end portion of the silencer extends axially (Figs. 2 and 4) from a housing (Figs. 2 and 4; housing comprising walls of housing 26 that define compensating chamber 48) and wherein the end portion comprises an inner profile that corresponds to an outer profile of the breechblock (Figs. 1-4; col. 3 lines 16-17).
Regarding claim 8, the modified York discloses wherein the end portion comprises a locking means (56-62) adapted to lock the end portion to the breechblock (Figs. 3-4; col. 3 lines 54-63).
Regarding claim 10, the modified York discloses wherein the silencer housing and the end portion are formed in one piece (Figs. 1-4; col. 3 lines 3-17).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over York (US 5563362) in view of W. L. Mowrey (US 2935000) as applied to claim 8 above, and further in view of Sroufe et al. (US 2016/0102938), herein ‘Sroufe’.
Regarding claim 9, the modified York does not expressly teach wherein the locking means comprises at least one of magnets, latching means, eccentric levers, and locking rockers.
Sroufe teaches a pistol (10) comprising a slide (12) and a barrel (18), wherein a slide attachment (34) may be removably secured to the slide by complementary magnetic contacts located respectively on the slide and the slide attachment (Fig. 5; par. 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the locking means of the modified York to be magnets as taught by Sroufe in order to removably secure the end portion to the breechblock (Sroufe; par. 80).
Conclusion
Claims 1 and 3-11 are rejected. Claim 2 is cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                         
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641